COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER WITHDRAWING MEDIATION ORDER



Cause number:                01-19-00226-CV

Style:                       Sheri Griffith v. The Kroger Co.

Date motion filed:           June 7, 2019

Type of Motion:              Objection to Mediation

Party filing motion:         Appellee



       Appelle has objected to mediation. The Court’s mediation order dated May 28,
2019 is withdrawn.

Judge's signature: /s/ Laura C. Higley
                    Acting individually



Date: June 17, 2019
*        Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
         motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:    Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
         should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
         for rehearing. TEX. R. APP. P. 10.4(a).